Case 1:20-cv-00371-LMB-MSN Document 15 Filed 08/24/20 Page 1 of 2 PageID# 52



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division


 COMPUNETIX,INC.,

                Plaintiff,

         V.                                                     l:20-cv-371 (LMB/MSN)

 FEDERAL TRANSACTION SERVICES,INC.,

                Defendant.


                                              ORDER


       On August 6,2020, the assigned magistrate judge issued a Report and Recommendation

("Report") recommending that a defaultjudgment of $485,592.00 be entered in favor of plaintiff

Compunetix, Inc.("Compunetix" or "plaintiff) against defendant Federal Transaction Services,

Inc.("FTS" or "defendant")for breach of contract under Pennsylvania law. At issue is the

purchase price of certain computer equipment which defendant ordered from plaintiff and

plaintiff subsequently delivered to defendant. The Report advised the parties that any objection

to its findings of fact or conclusions of law had to be filed within fourteen days and that failure to

file timely objections waives appellate review of any judgment based on the Report. As of

August 23, 2020, neither party has filed an objection.

       The Report correctly found that the Court has subject matter jurisdiction over this civil

action pursuant to 28 U.S.C. § 1332(a) because the parties are citizens of different states and the

amount in controversy exceeds $75,000. Specifically, plaintiff is a corporation formed under the

laws of Pennsylvania with its principal place of business in Pennsylvania, and defendant is a

corporation formed under the laws of Delaware with its principal place of business in Reston,

Virginia. The Report also correctly found that the Court has personal jurisdiction over defendant
Case 1:20-cv-00371-LMB-MSN Document 15 Filed 08/24/20 Page 2 of 2 PageID# 53
